DETAILED ACTION
The Examiner acknowledges the amendments received 28 December 2021. Claims 5-6 and 11-20 are cancelled; claims 1-4 and 7-10 are withdrawn; new claims 23-32 are entered; claims 21-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In view of the amendments received 28 December 2021, the Examiner withdraws the objection to the Specification.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 28 December 2021, with respect to the rejection(s) of claim(s) 21-22 under Lee and Chau have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee and Chau.

Claim Rejections - 35 USC § 112
In view of the amendments received 28 December 2021, the Examiner withdraws the rejection of claims 21-22 under 35 USC 112(b), or 35 USC 112, second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 2013/0184538) in view of Chau et al (U.S. 7,749,177). Lee discloses (par. 0014) positioning a sensor externally on the throat of the patient, the sensor (par. 0034) acquiring vibrational data representing swallowing activity and associated with an anterior-posterior axis and a superior-inferior axis of the throat, the sensor operatively connected to a processing module configured to (i) combine at least a portion of a first signal comprising the vibrational data associated with the A-P axis with at least a portion of a second signal comprising the vibrational data associated with the S-I axis using at least one process selected from the group consisting of squared (power) sum (par. 0085, 0089 and 0094), moving window correlation of the two signals, local minimum or local maximum of the two signals, and trigonometric relation to form combined vibrational data and (ii) classify the swallowing event as one of a plurality of .
Lee discloses the claimed invention but does not explicitly teach adjusting a feeding administered to the patient based on the classification. Chau, however, discloses (col. 2, lines 56-63; col. 4, lines 50-61) use of a single axis accelerometer to classify swallowing as normal or impaired, and (col. 9, lines 1-5) adjusting a feeding as a result of the classification.
Lee and Chau both disclose methods of classifying swallowing based on sensed accelerometer data from a sensor placed at a patient’s throat. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s dual axis sensor with Chau’s feeding adjustment in order to improve patient safety and comfort during feeding.
Regarding claim 22, Chau discloses (col. 9, lines 1-5) the adjusting of the feeding is selected from the group consisting of: changing a consistency of the feeding, changing a type of food in the feeding, changing a size of a portion of the feeding administered to the patient, changing a frequency at which portions of the feeding are administered to the patient, and combinations thereof.
Regarding claim 23, Lee discloses (par. 0034) the sensor measures two sensor signals in perpendicular directions along a sagittal plane of the patient, and the vibrational data associated with the A-P axis and the vibrational data associated with the S-I axis are extracted from the two sensor signals.
Regarding claim 24, Lee discloses (par. 0089 and 0094) the processing module is configured to extract meta-features from the combined vibrational data.
Regarding claim 25, Lee discloses (par. 0089 and 0094) the processing module is configured to use the meta-features extracted from the combined vibrational data to classify the swallowing event.
Regarding claim 26, Lee discloses (par. 0089 and 0094) the processing module is configured to compare the meta-features extracted from the combined vibrational data to preset classification criteria to classify the swallowing event.
Regarding claim 27, Lee discloses (par. 0028) the second classification is indicative of at least one of a swallowing safety impairment or a swallowing efficiency impairment.
Regarding claim 28, Lee discloses (par. 0028) the second classification is indicative of at least one of penetration or aspiration, and the processing module is configured to further classify the swallowing event as a first event indicative of a safe event or a second event indicative of an unsafe event.
Regarding claim 29, Lee discloses (claim 11) the processing module is configured to classify multiple successive swallowing events by classifying the combined vibrational data for each of the successive swallowing events as indicative of one of the first classification or the second classification.
Regarding claim 30, Lee discloses (par. 0084) the processing module uses a non- segmented spectrogram for pre-processing of at least one of (i) the axis-specific vibrational data along the A-P axis, (ii) the axis-specific vibrational data along the S-I axis, or (iii) the combined vibrational data.
Regarding claim 31, Lee discloses (par. 0028) screening and/or diagnosing the patient based on the classification.
Regarding claim 32, Lee discloses (par. 0028) preventing aspiration pneumonia from dysphagia. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792